4 N.Y.3d 858 (2005)
831 N.E.2d 408
798 N.Y.S.2d 351
SONNY BOY REALTY, INC., Respondent,
v.
CITY OF NEW YORK, Appellant.
Court of Appeals of the State of New York.
Argued March 30, 2005.
Decided May 3, 2005.
*859 Michael A. Cardozo, Corporation Counsel, New York City (Julian L. Kalkstein and Larry A. Sonnenshein of counsel), for appellant.
Gennet, Kallman, Antin & Robinson, P.C., New York City (Brian J. Bolan and Mark L. Antin of counsel), for respondent.
Chief Judge KAYE and Judges G.B. SMITH, CIPARICK, ROSENBLATT, GRAFFEO, READ and R.S. SMITH.

OPINION OF THE COURT
Order affirmed, with costs, and certified question answered in the affirmative. We agree with the Appellate Division that the lease imposed an obligation on the tenant to make repairs necessitated by its own negligence or the negligence of its invitees.